DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “is being exchanging data” should read “is exchanging data”.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-13, and 15-16 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15, respectively of copending Application No. 17/018065 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/018165 in view of Diamant. 
Diamant is cited to teach a similar concept of secure booting of a system. Application 17/018165 describes a secure boot system with memories to store boot code, an operating system, and encryption keys but does not describe a communication interface.  Diamant also describes a secure boot system with memories to store boot code, an operating system, and encryption keys and additionally describes a communication interface. Based on Diamant and the KSR rationale of combining prior art elements according to known methods to yield predictable results, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Application 17/018165 to include a communication unit to receive data and secure it.  
17018160
17018165
Diamant
Claim 1: a processor;
a processor;

a first memory area being configured to store a boot program code, the boot program code being configured to start execution of the operating system when executed by the processor, the boot program code being further configured for performing a cryptographic operation when the boot program code is executed by the processor;
a first memory area being configured to store a boot program code, the boot program code being configured to start execution of the operating system when executed by the processor, the boot program code being further configured for performing a cryptographic operation when the boot program code is executed by the processor;

a second memory area being configured to store one or more cryptographic keys, wherein the second memory area is only accessible to the boot program code, when the boot program code is executed by the processor;
a second memory area being configured to store one or more cryptographic keys, wherein the second memory area is only accessible to the boot program code, when the boot program code is executed by the processor;

a third memory area being configured to store the operating system when executed by the processor;
a third memory area being configured to store the operating system when executed by the processor;

a communication interface being configured to receive data over a communication network;

col. 3, lines 31-36, “The I/O interconnect 125 provides interface connectivity between the CPU cores 102 and various peripheral devices such as the boot ROM 130, the non-volatile memory (NVM) devices 140 and 150, as well as any other peripheral devices to be implemented as part of the SoC 100 (e.g., Ethernet controllers,”

wherein the processor is configured to retrieve the boot program code from the first memory area, and to execute the boot program code in order to start execution of the operating system, wherein the processor is configured to terminate execution of the boot program code while the operating system is being executed by the processor;
wherein the processor is configured to retrieve the boot program code from the first memory area, and to execute the boot program code in order to start execution of the operating system, wherein the processor is configured to terminate execution of the boot program code while the operating system is being executed by the processor;

wherein the processor is configured to re-execute the boot program code while the operating system is being executed in order to cryptographically encrypt the data upon the basis of the cryptographic keys stored in the second memory area.
wherein the processor is configured to re-execute the boot program code while the operating system is being executed in order to cryptographically encrypt the data upon the basis of the cryptographic keys stored in the second memory area.




This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-18 are rejected as failing to comply with the enablement requirement because they are directed towards limitations that are not adequately described in the specification. Claim 1 recites “wherein the processor is configured to retrieve the boot program code from the first memory area, and to execute the boot program code in order to start execution of the operating system, wherein the processor is configured to terminate execution of the boot program code while the operating system is being executed by the processor; wherein the processor is configured to re-execute the boot program code while the operating system is being executed in order to cryptographically encrypt the data upon the basis of the cryptographic keys stored in the second memory area.”  The specification repeats this claim language in paragraphs [76-77] but does not further describe when or why the boot code is terminated while the OS is executed or how the boot code is re-executed while the OS is operating. In paragraphs [26-29] re-execution of boot code is described as occurring while the operating system is exchanging data.  It is not explained how this occurs, since a re-execution of boot code would reboot the system and the operating system. The drawings do not describe or show these events/limitations at all. Neither the specification nor the drawings provide any disclosure of the detailed functional behavior of this claim limitation, nor do they provide any additional description.

The Examiner submits that the claims are sufficiently broad so as to read upon any and all embodiments of a processor system that could conceivably perform the claimed functions. However, the specification fails to provide any guidance beyond the highest level of functionality, and no indication of the internal composition and/or timing. Within the electrical arts, it is generally not necessary for a disclosure to provide a detailed specification for every electronic component, as a patent need not teach, and preferably omits, what is well known in the art. Well-known electronic components and functions (an ALU, an adder, a multiplexer, a PLL, etc.) need not require a detailed disclosure, and could have been disclosed as part of the claimed circuitry without loss of enablement. However, the Examiner submits that the functions recited in the claims are not well-known electronic functions. They are specific functions that are particular to the Applicant's invention, and thus would have necessitated additional disclosure in order to enable an embodiment comprising electronic circuitry.

Furthermore, the Examiner notes MPEP 2164.06(a)(1):
A disclosure of an electrical circuit apparatus, depicted in the drawings by block diagrams with functional labels, was held to be nonenabling in In reGunn, 537 F.2d 1123, 1129, 190 USPQ 402, 406 (CCPA 1976), where there was no indication in the specification as to whether the parts represented by boxes were “off the shelf” or must be specifically constructed or modified for applicant’s system. Also, there were no details in the specification of how the parts should be interconnected, timed and controlled so as to obtain the specific operations desired by the applicant. In In reDonohue, 550 F.2d 1269, 193 USPQ 136 (CCPA 1977), the lack of enablement was caused by lack of information in the specification about a single block labeled “LOGIC” in the drawings. See also Union Pac. Res. Co. v. Chesapeake Energy Corp., 236 F.3d 684, 57 USPQ2d 1293 (Fed. Cir. 2001) (Claims directed to a method of determining the location of a horizontal borehole in the earth failed to comply with enablement requirement of 35 U.S.C. 112 because certain computer programming details used to perform claimed method were not disclosed in the specification, and the record showed that a person of skill in art would not understand how to “compare” or “rescale” data as recited in the claims in order to perform the claimed method.).

Based on MPEP 2164.06(a)(1), and also the Examiner's prior arguments regarding the breadth of the claims (BRI covers any and all circuits capable of performing the functions), the level of one of ordinary skill in the art (i.e., well-known electronic circuits would have been understood by PHOSITA without detailed disclosure), and the amount of direction provided by the inventor (claimed functions are specific functions particular to the invention, and require additional disclosure for circuit implementations), the Examiner maintains that it would not have been possible for one of ordinary skill in the art to make the claimed invention apart from undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “re-execute the boot program while the operating system is being executed”.  When a boot program is re-executed, the boot program is rerun. Rerunning the boot program would reboot the system including the operating system. So, it is unclear how the boot program can be re-executed but leave the operating system running.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        May 5, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187